Exhibit 10.10

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of March 4, 2009, modifies the
terms and conditions of the EMPLOYMENT AGREEMENT between I-many, Inc. (the
“Company”) and John A. Rade (“Executive”), dated as of January 15, 2007 (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Agreement. Any term or
condition of the Agreement in conflict with the terms or conditions of this
Amendment shall be deemed to be specifically and expressly superseded by the
provisions hereof.

A. The second sentence of Section 5.1(ii) of the Agreement (“If Executive’s
employment is terminated pursuant to subsections 5.1(a), 5.1(b), 5.1(c) or
5.1(d) above within one year after a Change in Control …”) is hereby deleted in
its entirety and shall have no further effect.

B. The following shall be added to the end of Section 5.1(ii): “Notwithstanding
the foregoing, if Executive’s employment is terminated pursuant to subsections
5.1(a), 5.1(b), 5.1(c) or 5.1(d) above within one year after a Change in Control
(defined below) of the Company, then the Company or its successor shall continue
to provide the foregoing medical benefits to Executive for six (6) additional
months, for a total of twelve (12) months.”

C. Change of Control Bonus.

No later than 60 days following a Change in Control of the Company, the Company
shall pay Executive a lump-sum amount equal to six (6) months of Executive’s
annualized base salary (excluding bonuses) in effect as of the date of the
Change in Control, less applicable deductions and withholdings (the “Change in
Control Bonus”). In the event the Company has terminated Executive’s employment
pursuant to subsection 5.1(a), 5.1(b), 5.1(c) or 5.1(d) above within 90 days
before the consummation of a Change in Control, Executive shall be entitled to
the Change in Control Bonus notwithstanding such employment termination,
provided Executive has signed a general release of claims against the Company
substantially in the form of the agreement and general release attached at
Exhibit A (except that Executive shall not be required to release the Company
from claims for payment of the Change in Control Bonus before it has been paid).

D. All other terms of the Agreement shall remain unmodified by this Amendment.

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
in duplicate originals.

 

I-MANY, INC.       EXECUTIVE By:  

/s/    KEVIN M. HARRIS        

   

/s/    JOHN A. RADE        

  Kevin M. Harris     John A. Rade   Chief Financial Officer    